Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION  
  1.	 Claims 1-20 are presented for the examination. 

 
2. The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para [0001]). The specification should be so revised. 
                                                 Double Patenting 
3. The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 4. 	Claims 1-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 10621019 B1. 
Although the conflicting claims are not identical , they are not patentably distinct from each other because both computer systems comprise substantially the same elements which are receiving job command, from an interactive programming environment, running the job to train the machine learning algorithm using training data and produce a model; and providing metrics and log data during the running of the modified job to the interactive programming environment.. The difference between claims 1, 13 of the US Patent and this case are receiving a modify job command, from an interactive programming environment, to modify an existing training job for a machine learning algorithm on a web services provider system, the modify job command including a name of the existing training job; modifying the existing training job for the machine learning algorithm based on the modify job command. 
                                  Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara( US 20180060068 A1 ) in view of BELLER(US 20180053099 A1) and further in view of Bales(US 20170212829 A1).

 As to claim 1, Ferrara teaches receiving a modify job command, from an interactive programming environment( Update 204 can be minor in nature, e.g., resulting from changes to a single line of code or more extensive. In some embodiments, update 204 can be received from integrated development environment (IDE) 106, another suitable programming tool, an editor, or similar, para[0033], ln 8-20), to modify an existing training job for a machine learning algorithm( System 200 can comprise feature component 202 that can receive update 204. Update 204 can represent a change or update to computer program 104, para[0033]/  incremental program analysis techniques can encode certain context information of updates to the computer program as machine-learnable features. These features can be provided to a classifier that determines which behaviors should be accepted. In other words, the classifier is trained to identify which portions of a mathematical model generated via static program analysis should be invalidated based on updates and/or which portions of the mathematical model are still valid, para[0027], ln 1-10 / incremental analysis component 218 can employ static program analysis on a subset of computer program 104 and that subset can be determined by machine learning techniques (e.g., classifier algorithm 214) and represented by affected portion 216, para[0037], ln 5-10/ The classifier can be trained in advance based on other computer programs and/or changes associated with those other computer programs, para[0027], ln 10-14 ), the modify job command including a name of the existing training job(in the context of heap accesses that are represented by update 204, feature 210 can relate to variable update 302. Variable update 302 can relate to substantially any update to an involved variable or field inside method where changes occur (e.g., a method of computer program 104). As another example, feature 210 can relate to type inference accuracy 304. In some embodiments, a type inference can relate to an automatic deduction of a data type of an expression in computer program 104. An accuracy of such deductions can be reflected by type inference accuracy 304, para[0041]) ; modifying the existing training job for the machine learning algorithm based on the modify job command(update a mathematical model or other representation or result of static program analysis to reflect updates to the computer program that occur after the mathematical model of the computer program has been generated, para[0024], ln 8-15);train the machine learning algorithm using training data and produce a model( the classifier is trained to identify which portions of a mathematical model generated via static program analysis should be invalidated based on updates and/or which portions of the mathematical model are still valid. The classifier can be trained in advance based on other computer programs and/or changes associated with those other computer programs, para[0027], ln 5-10). 
Ferrara does not teach providing metrics and log data during the running of the modified job to the interactive programming environment. However, BELLER teaches providing metrics and log data during the running of the modified job to the interactive programming environment( The system 100 may include knowledge canvassing system 106 and training system 102. The knowledge canvassing system 106 is a machine learning system that receives training from the training system 102. The training guides and adjusts the operation of the knowledge canvassing system 106 to improve the quality of results provided by the knowledge canvassing system 106, para[0018], ln 5-15/ returns a selected set of result entities drawn from the entities in the knowledge graph 114 with relationships to the inputted one or more entities. The result processing 110 may also return text passages that provide evidence of the identified relationships. In other words, the result processing 110 is configured to return to the user and/or training system 102 an output result that includes a set of zero or more entities that have a relationship to the queried input one or more entities in the knowledge graph 114 as well as, in some embodiments, text that provides evidence of the relationship. The knowledge canvassing system 106 is configured to return the most meaningful and/or interesting related entities as results to provide a response to a user's general interest in the queried one or more entities, para[0021], ln 15-35). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Ferrara with BELLER to incorporate the feature of providing metrics and log data during the running of the modified job to the interactive programming environment because this evaluates and trains of cognitive computing systems, and more specifically, to techniques and mechanisms for improving the results generated by a knowledge canvassing system. 
Ferrara with BELLER do not teaches modify code as an existing training job for a machine learning algorithm on a web services provider system including name of the existing training job for running to train. However, Bales  modify code as an existing training job for a machine learning algorithm on a web services provider system including name of the existing training job for running to train(  Deep learning is a type machine of learning, para[0038], ln 1-3/For example, training source code repository 130 can include a web server and it can provide one or more web interfaces[web services] allowing external computing systems, such as source code analyzer 110, source code repairer 120, and developer computer system 150 to access and modify source code stored by training source code repository 130. Training source code repository 130 can also expose an API that can be used by external computing systems to access and modify the source code it stores, para[0049], ln 8-15/ Within the context of system 100, training source code repository 130 stores and maintains source code projects used by source code analyzer 110 to train a deep learning model[ machine learning ]to detect defects within source code, as described in more detail below, para[0052], ln 1- 10/ F.2, training control flow extractor 112 creates combined control flow graph file 240[training job] that will later be used for training the deep learning defect detection mode, para[0064], ln 5-19/ Returning to FIG. 1, source code analyzer 110 can also include training statement encoder 113. Training statement encoder 113 [modify command]performs operations converting[modifying] the flows from combined control flow graph file 240[modified training job] into a format that can be used as inputs to train the deep learning model of classifier 114, para[0066], ln 1-10/ training statement encoder 113 creates a histogram of the unique statements[name] in combined control flow graph file 240[training job]. Using the histogram, training statement encoder 113 identifies the most common unique statements[name] and selects those for encoding, para[0066], ln 17-25).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Ferrara and BELLER with Bales to incorporate the feature of modify an existing training job for a machine learning algorithm on a web services provider system because this applies neural networks to detect defects in source code without compiling or interpreting the source code. 
As to claim 2, Bales teaches modify job command includes an updated indication of a location of a container containing the machine learning algorithm, and wherein the method further comprises: accessing training data to be used to train the machine learning algorithm; and instantiating the container containing the machine learning algorithm based on the updated indication of the location of the container(para[0050], ln 1-36 / para[0059], ln 4-37) .

 6. 	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara( US 20180060068 A1 ) in view of BELLER(US 20180053099 A1) in view of Bales(US 20170212829 A1) and further in view of Guttmann ( 20180336479).

 As to claim 3, Bales teaches the modify job command includes one or more of: an updated machine learning algorithm; one or more hyperparameters to influence a quality of the model; an updated location of the training data; an updated location to store the produced model; updated resources to be used by a container containing the machine learning algorithm; updated resources to be used by a container containing the updated machine learning algorithm; a ( para[0053], ln 1-10) .
 Ferrara, BELLER and Bales do not teach an updated stopping condition. However, Guttmann teaches an updated stopping condition (In some cases, the project schedule record may further comprise relations among the tasks. Some examples of relations between two tasks may include a task that must finish before the other task begins, a task that can start only after the other task is completed, a task that must start before the other task begins, a task that can only start after the other task starts, a task that can finish only after the other task starts, a task that must start before the other task can finish, a task that can only finish after the other task is completed, a task that must finish before the other task in complete, and so forth. In some examples, a task may depend on results and/or intermediate results of another task, para[0274], ln 15-45). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Ferrara, BELLER and Bales with Guttmann to incorporate the feature of modifying the job based on the second value of the parameter comprises: updating a state of the job to indicate the job is paused; accessing the machine learning algorithm associated with the job; accessing a data set associated with the job; and updating the state of the job to indicate the job is in progress because this provides Machine learning algorithms, that use data to generate insights, rules and algorithms, are widely used. 
As to claim 4, Bales teaches the modify job command further comprises an indication of a location of a container storing the machine learning algorithm, a location of training data, a location to store the produced model, hyperparameters, and resources to be used, wherein at least one of the locations, hyperparameters (para[0050], ln 11-25 / para[0079], ln 1-16) and Guttmann teaches resources has changed from an initial indication( para[0274], ln 15-45). 

7. Claims 5, 12, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bales(US 20170212829 A1) in view of Ferrara(US 20180060068 A1 ) . 

As to claim 5, Bales teaches receiving a modify job command, from a client(developer computer system 150 can have a client program such as a web browser, para[0082], ln 11-16/ the request for fix suggestions[modify job command] can come from a developer selecting a user interface element displayed by developer computer system 150 that is part of an IDE plug-in that communicates with source code repairer 120, para[0101], ln 1-15) , applicable to a job for a machine learning algorithm on a web services provider system( Deep learning is a type of machine learning that attempts to model high-level abstractions in data by using multiple processing layers or multiple non-linear transformations, para[0038]/ deep learning techniques[machine learning] to identify defects within source code[job], para[0037], ln 3-5), the job running based on a first value of a parameter( identify one or more lines of source code[ a first value of a parameter ]in source code 410[job] suspected of containing a defect, para[0085], ln 2-6/ identify a defect of a defect type  in first one or more lines of source code, para]0022], ln 1-10), a second value of the parameter different than the first value of the parameter( defect detection operations on an original source code file to identify a defect of a defect type in first one or more lines of source code. The method may also provide the first one or more lines of source code to a first neural network--trained to output suggested source code to repair defective source code of the defect type--to generate second one or more lines of source code[second value of the parameter], para[0022], ln 1-14), modifying the job based on the second value of the parameter (may replace[modifying] the first one or more lines of source code[a first value of a parameter] in the original source code file with the second one or more lines of source code[ second value of the parameter ]to generate a repaired source code file, para[0022], ln 10-15/ second parameter is different from first parameter since second parameter is used to fix the defect on the code has the first parameter as described above ); and processing the modified job( validate the second one or more lines of source code by performing the one or more defect detection operations on the repaired source code file, para[0022], ln 12-16).
Bales does not teach the modify job command comprising a second value of the parameter different than the first value of the parameter. However, Ferrara teaches the modify job command comprising a second value of the parameter different than the first value of the parameter( in the context of heap accesses that are represented by update 204, feature 210 can relate to variable update 302. Variable update 302 can relate to substantially any update to an involved variable or field inside method where changes occur (e.g., a method of computer program 104). As another example, feature 210 can relate to type inference accuracy 304. In some embodiments, a type inference can relate to an automatic deduction of a data type of an expression in computer program 104. An accuracy of such deductions can be reflected by type inference accuracy 304, para[0041]/ computer programs labeled P1 through PN and denoted programs 502.sub.1-502.sub.N, where N can be substantially any positive integer. Static program analysis component 102 can also receive updated computer programs labeled P'1 through P'N and denoted updated programs 504.sub.1-504.sub.N. For example, P'1 can represent P1 that has been updated in some way, for instance in accordance with changes that can be reflected by update 204, para[0047, ln 1-25/ the update request include the updated value which is used to replace the value of computer program as described above ).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Bales with Ferrara to incorporate the feature of the modify job command comprising a second value of the parameter different than the first value of the parameter because this provides a greater likelihood of identifying potential errors, vulnerabilities, or other issues. 
As to claim 13, Ferrara teaches the modify job command further comprises a job name (in the context of heap accesses that are represented by update 204, feature 210 can relate to variable update 302. Variable update 302 can relate to substantially any update to an involved variable or field inside method where changes occur (e.g., a method of computer program 104). As another example, feature 210 can relate to type inference accuracy 304. In some embodiments, a type inference can relate to an automatic deduction of a data type of an expression in computer program 104. An accuracy of such deductions can be reflected by type inference accuracy 304, para [0041]).
 As to claim 12, Bales teaches the second value of the parameter is: an updated machine learning algorithm; one or more hyperparameters to influence a quality of the model; an updated location of training data; an updated location to store a produced model; updated resources to be used by a container containing the machine learning algorithm; updated resources to be used by a container containing the updated machine learning algorithm( para[0050], ln 2-40) ; and Guttmann teaches an updated stopping condition for the job( para[0274], ln 23-35). 
As to claim 15, it is rejected for the same reason as to claim 5 above. In additional, Bales teaches a web services provider comprising one or more servers( Generally, training source code repository 130 can be one or more server computing systems configured to accept requests for versions of a source code project and accept changes as provided by external computing systems, such as developer computer system 150. For example, training source code repository 130 can include a web server and it can provide one or more web interfaces allowing external computing systems, such as source code analyzer 110, source code repairer 120, and developer computer system 150 to access, para [0049], ln 3-15).
 As to claim 16, it is rejected for the same reason as to claim 12 above. 
As to claim 17, it is rejected for the same reason as to claim 13 above. 

8. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bales (US 20170212829 A1) in view of Ferrara (US 20180060068 A1) and further in view of Guttmann (20180336479). 

As to claim 6, Bales and Ferrara do not teach modifying the job based on the second value of the parameter comprises: updating a state of the job to indicate the job is paused; accessing the machine learning algorithm associated with the job; accessing a data set associated with the job; and updating the state of the job to indicate the job is in progress. However, Guttmann teaches modifying the job based on the second value of the parameter comprises: updating a state of the job to indicate the job is paused; accessing the machine learning algorithm associated with the job; accessing a data set associated with the job; and updating the state of the job to indicate the job is in progress(In some examples, Step 1820 may select the project schedule record of a plurality of alternative project schedule records, for example based on the progress update of Step 1810, based on an action and/or a task associated with the progress update, based on a type of action and/or a type of task associated with the progress update, based on an entity associated with the progress update, based on a device and/or an entity that provided the progress update, and so forth. In some examples, the project schedule record may comprise one or more tasks, for example of tasks 650. In some cases, the project schedule record may further detail preferred and/required execution details of the tasks, such as devices and/or an entities to perform the tasks. In some cases, the project schedule record may further comprise relations among the tasks. Some examples of relations between two tasks may include a task that must finish before the other task begins, a task that can start only after the other task is completed, a task that must start before the other task begins, a task that can only start after the other task starts, a task that can finish only after the other task starts, a task that must start before the other task can finish, a task that can only finish after the other task is completed, a task that must finish before the other task in complete, and so forth. In some examples, a task may depend on results and/or intermediate results of another task, para [0274], ln 9-45).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Bales and Ferrara with Guttmann to incorporate the feature of modifying the job based on the second value of the parameter comprises: updating a state of the job to indicate the job is paused; accessing the machine learning algorithm associated with the job; accessing a data set associated with the job; and updating the state of the job to indicate the job is in progress because this provides Machine learning algorithms, that use data to generate insights, rules and algorithms, are widely used. 

9. Claims 7, 8, 9, 10, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bales(US 20170212829 A1) in view of Ferrara(( US 20180060068 A1 ) in view of Milosevic(US 20190253519 A1). 

As to claim 7, Ferrara, Bales does not teach processing the modified job comprises initializing a new virtual machine instance. However, Milosevic teaches processing the modified job comprises initializing a new virtual machine instance( the server operating system may include a hypervisor for coordinating one or more virtual machines which, in turn, may include additional instructions and data 272-279. Training set creation instructions 272 may implement the training set creation device 150 and, as such, may receive feature sets from the feature reporting device 130 and create new training examples therefrom, forming a training set 274, para[0050], ln 5-25).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Ferrara and Bales with Milosevic to incorporate the feature of the modified job comprises initializing a new virtual machine instance because this is training different machine learning models for different types of opportunity. 
As to claim 8, Bales teaches the first value of the parameter is a location of initial training data and the second value of the parameter is a location of updated training data( para[0050], ln 2-35) and Milosevic teaches wherein processing the modified job comprises training the machine learning algorithm using the updated training data in a training instance( updating an existing training set by at least adding the training example to the existing training set to generate an updated training set; and retraining the at least one trained predictive model based on the updated training set, para[0012], ln 6-15). 
As to claim 9, Bales teaches the first value of the parameter is a location of initial evaluation data and the second value of the parameter is a location of updated evaluation data ( para[0050], ln 2-35), and Milosevic teaches processing the modified job comprises evaluating the machine learning model using the updated evaluation data in an inference instance( updating an existing training set by at least adding the training example to the existing training set to generate an updated training set; and retraining the at least one trained predictive model based on the updated training set, para[0012], ln 6-15). 
As to claim 10, Bales teaches the first value of the parameter is an indication of a location of a container storing the machine learning algorithm and the second value of the parameter is an indication of a container storing a different machine learning algorithm( para[0050], ln 2-35) , and Milosevic teaches processing the modified job comprises instantiating the container storing the different machine learning algorithm( para[0067], ln 1-20). 
As to claim 11, Bales teaches the first value of the parameter is the machine learning algorithm and the second value of the parameter is a different machine learning algorithm, and wherein processing the modified job (para [0050], ln 2-35), Milosevic teaches accessing the different machine learning algorithm; and training the different machine learning algorithm using training data in a training instance (para [0012], ln 6-15). 
As to claims 19, 20, they are rejected for the same reasons as to claims 7, 8 above. 

10. 	Claims 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bales (US 20170212829 A1) in view of Ferrara (US 20180060068 A1) and further in view of Xia (US 10810491 B1). 

As to claim 14, Bales and Ferrara do not teach providing metrics and log data during the processing of the modified job to the client. However, Xia teaches providing metrics and log data during the processing of the modified job to the client (The visualization manager 134 may collect log entries from the execution platforms 122 in the depicted embodiment, as indicated by the arrows labeled 182 (e.g., 182A, 182B, or 182T). In some implementations the execution platforms may initiate the transmission of the log entries, e.g., in batches of selected sizes or at the ends of various training iterations or test runs, while in other embodiments the visualization manager 134 may submit explicit requests for log entries in response to triggering conditions (e.g., after specific time intervals). Using the contents of the log entries, the visualization manager may generate or produce visualizations of respective sets of metrics for different model variants, which may be used for example to compare the relative progress or accuracy of the different models at various stages during their training and testing phases. For example, the values of the objective functions or loss functions after each of iterations K, (K+1), (K+2), etc., of two model variants MV1 and MV2 being trained using an identical training data set may be displayed using a dynamically updated interface 150 +to clients 174, col 7, ln 35-50). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Bales and Ferrara with Xia to incorporate the feature of providing metrics and log data during the processing of the modified job to the client because this provides the ability to interconnect various elements of the computing infrastructure has improved, more and more data pertaining to a wide variety of applications can potentially be collected and analyzed using increasingly sophisticated machine learning algorithms. 
As to claim 18, it is rejected for the same reason as to claim 14 above. 
Response to the argument: 

11.	Applicant amendment filed on 02/08/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “Thus, Bales, like Ferrara, also does not teach or suggest "receiving a modify job command, from an interactive programming environment, to modify an existing training job for a machine learning algorithm on a web services provider system, the modify job command including a name of the existing training job; modifying the existing training job for the machine learning algorithm based on the modify job command," as recited in claim 1.   ”
(2) “   explained above, modifying source code is not modifying a job applicable to a  machine learning algorithm on a web services provider system. The modification of source code in Bales modifies the source code, not a job applicable to a machine learning algorithm. In claim 5, what is a modified is a job applicable to a machine learning algorithm and what is processed is the modified job. In contrast, the modified source code in Bales is neither a job applicable to a machine learning algorithm nor processed as modified. Thus, Bales, like Ferrara, also does not teach or suggest "receiving a modify job command, from a client, applicable to a job for a machine learning algorithm on a web services provider system, the job running based on a first Application No.: 16/844,297 -13/16- Art Unit: 2194 value of a parameter, the modify job command comprising a second value of the parameter different than the first value of the parameter; modifying the job based on the second value of the parameter," as recited in claim 5. ”. 
12.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), Bales teaches modify code as an existing training job for a machine learning algorithm on a web services provider system including name of the existing training job for running to train( Deep learning is a type machine of learning, para[0038], ln 1-3/For example, training source code repository 130 can include a web server and it can provide one or more web interfaces[web services] allowing external computing systems, such as source code analyzer 110, source code repairer 120, and developer computer system 150 to access and modify source code stored by training source code repository 130. Training source code repository 130 can also expose an API that can be used by external computing systems to access and modify the source code it stores, para[0049], ln 8-15/ Within the context of system 100, training source code repository 130 stores and maintains source code projects used by source code analyzer 110 to train a deep learning model[ machine learning ]to detect defects within source code, as described in more detail below, para[0052], ln 1- 10/ F.2, training control flow extractor 112 creates combined control flow graph file 240[training job] that will later be used for training the deep learning defect detection mode, para[0064], ln 5-19/ Returning to FIG. 1, source code analyzer 110 can also include training statement encoder 113. Training statement encoder 113 [modify command]performs operations converting[modifying] the flows from combined control flow graph file 240[modified training job] into a format that can be used as inputs to train the deep learning model of classifier 114, para[0066], ln 1-10/ training statement encoder 113 creates a histogram of the unique statements[name] in combined control flow graph file 240[training job]. Using the histogram, training statement encoder 113 identifies the most common unique. 
And Ferrara teaches receiving a modify job command, from an interactive programming environment( Update 204 can be minor in nature, e.g., resulting from changes to a single line of code or more extensive. In some embodiments, update 204 can be received from integrated development environment (IDE) 106, another suitable programming tool, an editor, or similar, para[0033], ln 8-20), to modify an existing training job for a machine learning algorithm( System 200 can comprise feature component 202 that can receive update 204. Update 204 can represent a change or update to computer program 104, para[0033]/  incremental program analysis techniques can encode certain context information of updates to the computer program as machine-learnable features. These features can be provided to a classifier that determines which behaviors should be accepted. In other words, the classifier is trained to identify which portions of a mathematical model generated via static program analysis should be invalidated based on updates and/or which portions of the mathematical model are still valid, para[0027], ln 1-10 / incremental analysis component 218 can employ static program analysis on a subset of computer program 104 and that subset can be determined by machine learning techniques (e.g., classifier algorithm 214) and represented by affected portion 216, para[0037], ln 5-10/ The classifier can be trained in advance based on other computer programs and/or changes associated with those other computer programs, para[0027], ln 10-14 ).
	As to the point(2),  Claim 5 recites “receiving a modify job command applicable to a job for a machine learning algorithm” which means that the modify command is applicable to modify the job  ”  Bales teaches receiving a modify job command, from a client(developer computer system 150 can have a client program such as a web browser, para[0082], ln 11-16/ the request for fix suggestions[modify job command] can come from a developer selecting a user interface element displayed by developer computer system 150 that is part of an IDE plug-in that communicates with source code repairer 120, para[0101], ln 1-15) , applicable to a job for a machine learning algorithm on a web services provider system( Deep learning is a type of machine learning that attempts to model high-level abstractions in data by using multiple processing layers or multiple non-linear transformations, para[0038]/ deep learning techniques[machine learning] to identify defects within source code[job], para[0037], ln 3-5), the job running based on a first value of a parameter( identify one or more lines of source code[ a first value of a parameter ]in source code 410[job] suspected of containing a defect, para[0085], ln 2-6/ identify a defect of a defect type  in first one or more lines of source code, para]0022], ln 1-10), a second value of the parameter different than the first value of the parameter( defect detection operations on an original source code file to identify a defect of a defect type in first one or more lines of source code. The method may also provide the first one or more lines of source code to a first neural network--trained to output suggested source code to repair defective source code of the defect type--to generate second one or more lines of source code[second value of the parameter], para[0022], ln 1-14), modifying the job based on the second value of the parameter (may replace[modifying] the first one or more lines of source code[a first value of a parameter] in the original source code file with the second one or more lines of source code[ second value of the parameter ]to generate a repaired source code file, para[0022], ln 10-15/ second parameter is different from first parameter since second parameter is used to fix the defect on the code has the first parameter as described above ); and processing the modified job( validate the second one or more lines of source code by performing the one or more defect detection operations on the repaired source code file, para[0022], ln 12-16).
 In additional, Ferrara teaches  in the context of heap accesses that are represented by update 204, feature 210 can relate to variable update 302. Variable update 302 can relate to substantially any update to an involved variable or field inside method where changes occur (e.g., a method of computer program 104). As another example, feature 210 can relate to type inference accuracy 304. In some embodiments, a type inference can relate to an automatic deduction of a data type of an expression in computer program 104. An accuracy of such deductions can be reflected by type inference accuracy 304, para[0041]/ computer programs labeled P1 through PN and denoted programs 502.sub.1-502.sub.N, where N can be substantially any positive integer. Static program analysis component 102 can also receive updated computer programs labeled P'1 through P'N and denoted updated programs 504.sub.1-504.sub.N. For example, P'1 can represent P1 that has been updated in some way, for instance in accordance with changes that can be reflected by update 204, para[0047, ln 1-25/ the update request include the updated value which is used to replace the value of computer program as described above ).
Allowable Subject Matter
Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                 Conclusion 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
            /LECHI TRUONG/                          Primary Examiner, Art Unit 2194